           Case 1:19-vv-00266-UNJ Document 30 Filed 06/29/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-266V
                                         UNPUBLISHED


    EARL J. SMITH,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: May 20, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Scott B. Taylor, Urban & Taylor, S.C., Milwaukee, WI, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On February 19, 2019, Earl J. Smith filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he developed Guillain-Barre Syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine administered on June 15, 2009. Petition at 1. 3
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On May 19, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent believes that Petitioner has satisfied the criteria set forth
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 Petitioner is not time-barred from alleging a Table injury of GBS under 42 16(a)(2) due to the look-back
provision. See 16(b).
         Case 1:19-vv-00266-UNJ Document 30 Filed 06/29/20 Page 2 of 2




in the recently revised Vaccine Injury Table and the Qualifications and Aids to
Interpretation. Id. at 5. Respondent further agrees that Petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
